Exhibit 21.1 GLYECO, INC. SUBSIDIARY STATUS APRIL 16, 2012 ENTITY FILING STATE DATE OF INCORPORATION CORPORATE STATUS NEXT ANNUAL FILING DUE Global Recycling Technologies Acquisition Corp #6, Ltd DE 07/11/2007 Dissolved - 12/31/2011 N/A GlyEco, Inc. (Foreign Entity) AZ 02/12/2012 Good Standing 02/12/2013 GlyEco Acquisition Corp #1 AZ 12/15/2011 Good Standing 12/15/2012 GlyEco Acquisition Corp #1 MN 12/30/2011 Good Standing 12/31/2012 GlyEco Acquisition Corp #2 AZ 03/28/2012 Good Standing 03/28/2013 GlyEco Acquisition Corp #3 AZ 03/28/2012 Good Standing 03/28/2013
